Filed 9/27/13 P. v. Pollard CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063092

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE324263)

JOE BRANDON POLLARD,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Charles W.

Ervin, Judge. Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                 INTRODUCTION

         On October 16, 2012, after the court advised him of his constitutional rights and

the potential consequences of his plea, defendant Joe Brandon Pollard indicated he was
freely and voluntarily giving up those rights and pleaded guilty to one count of attempted

possession of a controlled substance (methamphetamine) (Health and Saf. Code, § 11377,

subd. (a) & Pen. Code, § 664) as a lesser included offense of count 1 of the felony

complaint. Pollard admitted an allegation that he had suffered one strike prior (Pen.

Code, §§ 667, subds. (b)-(i), 1170.12 & 668). The plea bargain stipulated a sentence of

16 months in state prison.

       The court granted the prosecution's motion to dismiss allegations Pollard had

suffered two prison priors (Pen. Code, § 667.5, subd. (b)), and immediately sentenced

him to the stipulated 16-month prison term. The court granted Pollard a total of 37 days

of presentence custody credit and imposed various fees and fines, including a restitution

fine and a suspended parole revocation fine.

       In his notice of appeal, Pollard indicated his appeal is "based on the sentence or

other matters that occurred after the plea and do not affect its validity."

                               FACTUAL BACKGROUND

       For purposes of the change of plea hearing, Pollard admitted as the factual basis

for his guilty plea that he "unlawfully attempted to possess a controlled substance."

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U. S. 738, counsel refers to the following as possible, but not

arguable, issues: (1) Was Pollard "properly advised of his rights prior to entering the plea

                                               2
bargain?"; (2) "[i]s there a factual basis for his plea?"; and (3) "[d]id [he] receive the

agreed sentence?"

       We granted Pollard permission to file a brief on his own behalf. He has not

responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436, and

Anders v. California, supra, 386 U.S. 738, including the possible issues raised by

appellate counsel, has disclosed no reasonably arguable appellate issue. The record

shows Pollard was properly advised of his rights before he entered his guilty plea and

admitted the strike prior allegation, there is a factual basis for his plea, and he received

the sentence the parties agreed he would receive. We conclude Pollard has been

adequately represented by counsel on this appeal.

                                       DISPOSITION

       The judgment is affirmed.


                                                                                    NARES, J.

WE CONCUR:


BENKE, Acting P. J.


IRION, J.




                                               3